Citation Nr: 1621413	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1979.  This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in June 2010 by a Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

In February 2016, the Veteran testified at a hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

Following the February 2016 hearing, the Veteran submitted a copy of an audiometric test dated in March 2016.  Along with the March 2016 audiometric test, the Veteran submitted a letter indicating that he was waiving initial RO review of this test pursuant to 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has bilateral SNHL as defined by VA regulation.

2.  The Veteran has credibly asserted that he experienced tinnitus following in-service noise exposure and that it has been recurrent to the present. 


CONCLUSION OF LAW

1.  Service connection for bilateral SNHL is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in January 2010.  He was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter informed him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records.  The RO also obtained VA treatment records.  The Veteran has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the veterans law judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2016, the Veteran was assisted by a representative from the Texas Veterans Commission.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims of service connection for bilateral SNHL and tinnitus.  The representative and the undersigned VLJ asked questions regarding the Veteran's history of hearing loss and tinnitus symptoms.  The undersigned also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim, to include a new audiometric examination to determine whether the Veteran currently has bilateral hearing loss.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA has conducted medical inquiry in the form of a VA medical opinion in May 2010 in connection with the Veteran's service connection claims.  38 U.S.C.A. § 5103A.  As the VA medical professional who administered the examination and offered the opinion considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is SNHL, as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural Hearing Loss Claim

The Veteran contends that he currently has hearing loss and that his hearing loss began in service as a result of noise exposure from jet engines.  Without fully addressing the merits of this assertion, the Board finds that the evidence of record shows that the Veteran does not have a current hearing loss disability for VA purposes and that therefore his service connection claim must be denied. 

The Veteran was afforded a VA examination in May 2010 for the purposes of determining whether he had bilateral hearing loss for VA purposes, and if so, the etiology of any diagnosed hearing loss disability.  The Veteran reported exposure to noise from jet intakes, jet exhaust and high pitch hydraulics while in service.  He also reported that he had difficulty hearing speech on the telephone and understanding conversation in background noise. 

An audiometry examination at the May 2010 VA examination indicated the following puretone thresholds, in decibels:



      HERTZ
		500	1000	2000	3000	4000
RIGHT	0	5	5	10	15
LEFT		5	5	0	5	15

Speech discrimination scores using the Maryland CNC word list were 100 percent in the right ear and 96 percent in the left ear.  In light of the fact that the audiometric testing did not reveal hearing loss for VA purposes, the examiner did not offer any opinion regarding the etiology of the Veteran's hearing loss. 

The Veteran has also submitted an audiometric examination from Valley Ear, Nose & Throat Specialists dated in March 2016.  The audiometry examination indicated the following puretone thresholds, in decibels:

      HERTZ
		500	1000	2000	4000
RIGHT	15	15	15	30
LEFT		10	15	15	20

Speech discrimination scores using the Maryland CNC word list were 100 percent in the right ear and 96 percent in the left ear.

Based on these examination results, the Veteran has not had bilateral hearing loss at any point during the pendency of the appeal under VA standards pursuant to 38 C.F.R. § 3.385.   The Board recognizes that the Veteran, as a lay person, is competent to describe the symptoms of bilateral hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469.  However, the audiometric results from the May 2010 VA examination and the March 2016 examination, undisturbed as they are by any contrary medical evidence, have far more probative weight then the lay testimony as to the Veteran's hearing difficulty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Although the Board has considered the Veteran's assertion that he has difficulty hearing speech, this is evidence that the Veteran has some difficulties hearing, and the Veteran is competent to provide this statement.  Lay persons such as the Veteran, however,  are not competent to provide the audiometric findings necessary for a finding of a hearing loss disability as defined by 38 C.F.R. § 3.385.  The fact remains that the post-service medical records do not contain a diagnosis of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of a hearing loss disability for VA purposes during any period under appeal.

Tinnitus

The Veteran contends that he began experiencing ringing in his ears in service while working as a flight deck maintenance worker, where he was exposed to loud noises from aircraft.  He asserts that although he was afforded hearing protection while working on the flight deck, he had to take the hearing protection off on a regular basis to facilitate communication with other individuals he was working with. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  A September 1979 separation examination did not note any problems associated with ringing in the ears.  With that being said, the Veteran's military occupational specialty was an Aviation Boatswain's Mate, with responsibilities involving the maintenance of aircraft and associated mechanical equipment.  

The Veteran was afforded a VA examination in connection with his tinnitus claim in May 2010.  He reported that he began experiencing ringing in the ears about three years prior to the examination and that the symptoms occurred once a week for a few seconds at a time.  Based on the fact that the Veteran reported his tinnitus symptoms having begun only three years prior to the May 2010 examination, the examiner opined that it was less likely than not that tinnitus was caused by or was otherwise the result of noise exposure in military service. 

During the February 2016 hearing, the Veteran stated that he did not remember what he reported on the May 2010 examination as to the inception of his tinnitus symptoms.  However, he did assert that his tinnitus symptoms began in service and that he has had ringing in the ears since service that has progressively worsened. 

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Although service treatment records do not contain any complaints, treatment, or diagnoses related to tinnitus, the Veteran is competent to establish the onset, continuity, and current presence of tinnitus solely on the basis of his own lay assertions.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to the ringing in his own ears). 
Acoustic trauma is consistent with the Veteran's service as an Aviation Boatswain's Mate and is substantiated by his competent and credible statements of exposure to noise while working around jet engines on the flight deck.  

With consideration of the benefit of the doubt, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service, and therefore service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss is denied. 

Service connection for tinnitus is granted. 





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


